Title: Editorial Note on Promissory Notes
From: 
To: 


				Six months after the last known promissory note was signed at Passy (February, 1784, another American seaman, presumably a released captive, arrived at Franklin’s door and begged for assistance. Five more

Americans and one German who had served in the American army would follow over the next few months. All received loans on behalf of the United States and signed triplicate forms promising to repay. With the one exception noted below, all these men received 24 livres.
				William Reaven, “From sealem,” signed his promissory note on August 21. “Nath” (Nathaniel) Wall or Walls signed on September 17. The man who received assistance on October 16 and signed with an X was identified on the promissory note as “Charles Tomson of Lancaster in Pensylvania” by BF’s secretary, L’Air de Lamotte. Three loans were granted on November 11: to Thomas Dimond of Maryland and to two men from “Massachusetts Bay”—John Wilson and a companion who signed with an X but whose name was recorded in Account XXVII as “Jas. Hobon.” On November 15, Louis Nett received 48 livres. L’Air de Lamotte noted that he was “a German Dragoon in the Service of the United States.”
			